Citation Nr: 0410994	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc disease of 
the lumbar spine claimed as secondary to a service connected 
disability of the soft tissue T8-T10.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to December 
1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana 
(RO), which denied the veteran's claim for entitlement to service 
connection for degenerative disease of the lumbar spine as 
secondary to his service-connected soft tissue injury of T8-T10.  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine as secondary to his 
service-connected soft tissue injury of T8-T10.  

Specifically, the claims file contains a negative VA nexus 
opinion, dated in November 2003.  In this opinion, the examiner 
offered some reasons for his conclusion that the veteran's 
degenerative disc disease was not related to his service connected 
injury.  However, the examiner did not indicate, nor does it 
appear from his report, that he conducted a review of the 
veteran's claims file.

The claims file also contains a positive nexus opinion, included 
in a VA outpatient treatment report dated in September 2001.  In 
this report, the VA examiner indicated that he reviewed the 
veteran's medical records.  However, he did not offer any reasons 
to support his conclusion regarding the relationship between the 
veteran's degenerative disc disease of the lumbar spine and his 
service connected soft-tissue injury.  Significantly, this VA 
examiner also conducted a Compensation and Pension (C&P) 
examination of the veteran in March 2001.  Nevertheless, the C&P 
examination report does not contain a nexus opinion nor does it 
indicate the veteran's claims file was reviewed.  As a result, the 
Board concludes that it is necessary to remand this case for a 
thorough VA nexus examination.  Given a recent decision of the 
United States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development must 
be accomplished by remand.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to assist the veteran in the development of 
her appeal and to ensure due process, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on his 
part:

1. After conducting a thorough review of the entire claims folder, 
an examination of the veteran's spine should be conducted.  The 
examiner is requested to express an opinion as to whether there is 
any causal relationship between the veteran's degenerative disc 
disease of the lumbar spine and either: (1) his service-connected 
soft tissue injury of T8-T10, or (2) an injury or condition 
incurred in service.  This includes consideration of whether the 
service-connected thoracic spine soft tissue injury causes 
addition disability of the lumbar spine.  

All conclusions should be supported by citation to clinical 
findings of record.  The examiner also should provide a complete 
rationale for all conclusions reached.  In addition, the examiner 
should address the opinions expressed in the November 2003 
examination report, tabbed on the left side with a yellow flag 
marked "November 2003" and the September 2003 examination report, 
tabbed on the left side with a yellow flag marked "September 2003" 
in his conclusion.

	It would be helpful to the Board if the examiner's opinions 
used the language "unlikely," "as likely as not" or "likely."  
(The term, "as likely as not," does not mean "within the realm of 
medical possibility," but rather that the evidence of record is so 
evenly divided that, in the examiner's expert opinion, it is as 
medically sound to find in favor of the examiner's conclusion as 
it is to find against it.)  All conclusions should be supported by 
citation to clinical findings of record.  The examiner also should 
provide complete rationale for all conclusions reached. 

2.	The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal precedent.  This includes 
informing the veteran of the time he has in which to submit 
additional evidence.  The veteran should be sent a VCAA 
notification letter that specifically addresses the issue on 
appeal in this claim.
		
3.	The RO should then readjudicate the veteran's claim.  To the 
extent the claim on appeal remains denied, the veteran should be 
provided with a supplemental statement of the case (SSOC).  The RO 
should take care to ensure that, in any SSOC issued pursuant to 
its adjudication of the veteran's claim for an increased rating, 
the reasons and bases for its determination are set forth in 
detail.  The SSOC must contain notice of all relevant actions 
taken on his claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations, including 
the report from the examination requested above and the VCAA.  If 
all benefits are not granted, the case, upon completion of the 
usual adjudicative procedures, should be returned to the Board for 
further review.  An appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to report to the 
scheduled VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





